Opinion issued August 28, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00553-CV
                            ———————————
                      IN THE INTEREST OF B.A.A., a Child



                    On Appeal from the 57th District Court
                            Bexar County, Texas
                    Trial Court Case No. 2012-EM5-03223


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. No opinion has issued.

Further, although appellant failed to include a certificate of conference in her

motion, more than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.




                                        2